Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-20 are objected to because of the following informalities:  
In claim 18, lines 1-2, “at least one is an expanded” should read --at least one expanded--.
In claim 19, line 2, “consisting ethylene” should read --consisting of ethylene--. In claim 19, line 5, “consists the upper” should read --consists of the upper--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 12-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798).
Regarding claim 1, a second embodiment of Hu discloses (Paragraphs 18, 21, 77, 83, 100, 116; Figure 21) an orthopedic walker 200 (Figure 21, walker 200), comprising: a body 210 (Paragraph 77 and Figure 21, struts 210 comprising frame members 214) having a unitary construction (Paragraph 77, struts 210 comprising frame members 214 with an over-molded supporting component 215. Within the context of this disclosure, the over-molded feature is generally defined as a feature in which one material is molded over another material or structure. The two materials are considered to be contiguous with one another) consisting of at least one expanded thermoplastic material (Paragraph 83, 
However, the second embodiment of Hu fails to explicitly disclose the first and second portions are arranged to articulate about or from the median plane to expand or retract a variable distance between the first and second portions of the upper receiving section.
A first embodiment of Hu teaches (Paragraph 18, 59, 74; Figures 1-2) the analogous first and second portions (Figures 1-2, left and right upper proximal portion of struts 36) are arranged to articulate (Paragraph 18, 59, 74, Reduced thickness zone 62 located below the upper end of the struts but at least an inch or two above the ankle joint can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs) about or from the analogous median plane analogous first and second portions (Figures 1-2, left and right upper proximal portion of struts 36) of the analogous upper receiving section (Figures 1-2, upper proximal portions of struts 36).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second portions of the upper receiving section in the second embodiment of Hu, to include the median plane articulation as taught by the first embodiment of Hu, in order to provide an improved orthopedic walker that has reduced thickness zones for increased flexibility of the strut to accommodate patients with larger lower legs (first embodiment of Hu, Paragraphs 18, 59, 74). 
Regarding claim 2, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above and further discloses (in Paragraph 77 and Figure 21 of the second embodiment of Hu) the body 210 defines at least one opening (Figure 21, opening between struts 210 located at median plane line XXII), the at least one opening (Figure 21, opening between struts 210 located at median plane line XXII) separating (Figure 21, left and right main bodies 216 of struts 210 are separated by median opening) the first and second portions (Figure 21, left and right main bodies 216).
Regarding claim 3, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above and further discloses (in Paragraph 77 and Figure 21 of the second embodiment of Hu) the at least one opening (Figure 21, opening between struts 210 located at median plane line XXII) is at least one elongate opening (Figure 21, opening between struts 210 located at median plane line XXII is an elongate opening extending in a proximal to distal direction) spacing the 
Regarding claim 4, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above and further discloses (in Paragraphs 19, 59, 74 and Figures 1-2 of the first embodiment of Hu; in Figure 21 of the second embodiment of Hu) the at least one opening (second embodiment of Hu, Figure 21, opening between struts 210 located at median plane line XXII) tapers in width (first embodiment of Hu, Paragraph 19, 59, 74, the struts 36 may be provided along their length, with variable resiliency mechanisms, to permit initial easy deflection to accommodate minor deflections of the struts, and with arrangements for increasing resistance to deflections greater than a predetermined distance or angle. These arrangements may include reduced thickness 62 in the struts 36; Figure 1-2, the width of the opening between struts 36 can be expanded by flexing the struts 36 outward to accommodate swollen or larger limbs) from a proximal end to a distal end (first embodiment of Hu, Paragraph 19, 59, 74, reduced thickness 62 of the struts 36 along their length allow for struts 36 to be flexed outward from a proximal end to a distal end, tapering the width of the opening along the median plane between the struts 36) of the upper receiving section (first embodiment of Hu, Figures 1-2, upper proximal portions of struts 36; second embodiment of Hu, Figure 21, main body 216).
Regarding claim 6, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above and further discloses (in Figure 21 of the second embodiment of Hu) wherein a first opening of the at least one opening (Figure 21, opening between struts 210 located at median plane line XXII) extends along (Figure 21, opening extends along the struts 210) an entirety of the body 210 on an anterior side (Figure 21, opening located at anterior side between struts 210) of the body 210 from (Figure 21, opening extends from the main body 216 and base member 202) the upper receiving section 216 to the lower receiving section 202.
Regarding claim 7, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above and further discloses (in Figure 21 of the second embodiment of Hu) wherein the body 210 defines at least two openings (Figure 21, anterior and posterior openings), the at least two openings (Figure 21, anterior and posterior openings) partially separating (Figure 21, anterior and posterior partially separating the left and right main bodies 216) the upper receiving section 216 of the body 210 into the first and second portions (Figure 21, left and right main bodies 216), and the at least two openings (Figure 21, anterior and posterior openings) being opposite one another generally along the median plane (Figure 21, anterior and posterior opening between struts 210 located at median plane line XXII are opposite one another).
Regarding claim 9, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above and further discloses (in Paragraph 9 and Figure 21 of the second embodiment of Hu) wherein the first and second portions (Figure 21, left and right main bodies 216) have generally a same profile (Figure 21, left and right main bodies 216 are identical to accommodate lateral and medial portions of a limb) such that the upper receiving section 216 is arranged for both right and left legs of a user (Paragraph 9 and Figure 21, main bodies 216 are capable of fitting to any sized left or right leg).
Regarding claim 12, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above and further discloses (in Paragraphs 19, 59, 74 and Figures 1-2 of the first embodiment of Hu; in Figure 21 of the second embodiment of Hu) wherein the upper receiving section (first embodiment of Hu, Figures 1-2, upper proximal portions of struts 36; second embodiment of Hu, Figure 21, main body 216) has a varying wall thickness (first embodiment of Hu, Paragraphs 19, 59, 74, the struts 36 may be provided along their length, with variable resiliency mechanisms, to permit initial easy deflection to accommodate minor deflections of the struts 36, and 
Regarding claim 13, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above and further discloses (in Figure 21 of the second embodiment of Hu) wherein the lower receiving section 202 includes first and second sides (Figure 21, lateral and medial base members 202 defined by median plane XXII) defined by the median plane XXII, the first and second sides (Figure 21, lateral and medial base members 202) having generally a same profile (Figure 21, lateral and medial base members 202 have identical profiles) such that the lower receiving section 202 is arranged for both right and left feet of a user (Figure 21, lateral and medial base members 202 are capable of fitting to any sized left or right foot).
Regarding claim 16, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above and further discloses (in Figure 21 and Claim 1 of a second embodiment of Hu) wherein the body 210 is arranged to exhibit an increasing rigidity from a proximal end to a distal end (Claim 1, a frame member of high strength material and having first and second ends, the first end of the frame member secured to the first side of the base; and a supporting component integrally secured to and contiguous with the frame member, and defining a laterally extending side wing generally corresponding to the second end of the frame member, the supporting component being constructed from a material less rigid than the high strength material of the frame member. Support component at second proximal end of frame member is less rigid than the distal first end of the frame member).
Regarding claim 18, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above and further discloses (in Paragraphs 83 and 100 of the second embodiment of Hu) wherein the at least one expanded thermoplastic material (Paragraph 83, frame members 214 are preferably characterized herein as being substantially rigid. Exemplary materials that .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798) in view of Mollica (U.S. Patent No. 7455651).
Regarding claim 5, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above but fails to explicitly disclose wherein the at least one opening widens from a proximal end to a distal end of the lower receiving section.
Mollica teaches (Col. 5, lines 1-5; Figure 1) the at least one analogous opening (Figure 1, opening located at instep of user’s foot) widens from a proximal end to a distal end (Figure 1, opening of instep widens from a proximal end to a distal end) of the analogous lower receiving section (Figure 1, foot covering of the foot and ankle covering 12).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening at the lower receiving section of the .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798) in view of Bean et al. (U.S. Patent Pub. No. 20170296373).
Regarding claim 10, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above and further discloses (in Paragraph 85 and Figure 21 of the second embodiment of Hu) wherein each of the first and second portions (Figure 21, left and right main bodies 216) has a curvilinear profile 236 (Paragraph 85 and Figurer 21, bend 236) extending between and among proximal and distal portions (Paragraph 85 and Figurer 21, bend 236 contours the shape of a particular leg providing a curvilinear profile extending between and among proximal and distal portions of the main bodies 216) of the upper receiving section 216.
However, the second embodiment of Hu in view of the first embodiment of Hu fails to explicitly disclose that the first and second portions have a convex profile along an inner surface thereof.
Bean teaches (Paragraphs 28-29; Figure 5) the analogous first and second portions 20,22 (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22) have a convex profile along an inner surface thereof (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22 has a convex profile along inner surface). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second portions of the second embodiment of Hu in view of the first embodiment of Hu, so that the first and second portions have a convex profile along an inner surface as taught by Bean, in order to provide an improved orthopedic 
Regarding claim 11, the second embodiment of Hu in view of the first embodiment of Hu in view of Bean discloses the invention as described above and further discloses (in Paragraphs 28-29 and Figure 5 of Bean) wherein the first and second portions 20,22 (Bean, Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22) have convex profiles along an outer surface thereof generally corresponding to the convex profile of the inner surface (Bean, Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22 has a convex profile along outer surface corresponding to convex profile of inner surface).
Claim 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798) in view of Barberio (U.S. Patent Pub. No. 20070191749).
Regarding claim 14, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above but fails to explicitly disclose wherein the footbed includes at least one elongate groove extending along or generally parallel to the median plane of the orthopedic walker.
Barberio teaches (Paragraph 45, 47; Figures 1-2) the analogous footbed 84,65,72 (Figure 2, support layer 84, inner base plate 65, and sole layer 72) includes at least one elongate groove 66 (Paragraph 45 and Figure 2, the preferred plate 65 has a network of open topped air passageways 66 formed in its top surface 68) extending along or generally parallel (Figure 2, network of air passageways 66 extend along and parallel to median plane) to the analogous median plane (Figure 2, median plane includes the anterior opening for a user’s leg) of the analogous orthopedic walker 10 (Figures 1-2, walker 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the footbed of the second embodiment of Hu in 
Regarding claim 15, the second embodiment of Hu in view of the first embodiment of Hu in view of Barberio discloses the invention as described above and further discloses (in Figure 2 of Barberio) wherein the at least one elongate groove 66 extends along either an inner surface (Figure 2, air passageways 66 located at inner base plate 65) or an outer surface of the footbed 84,65,72 and extending a thickness into (Figure 2, air passageways 66 extend a thickness into base plate 65) the footbed 84,65,72.
Regarding claim 20, a second embodiment of Hu discloses (Paragraphs 77, 83; Figure 21) an orthopedic walker 200 (Figure 21, walker 200), comprising: a body 210 (Paragraph 77 and Figure 21, struts 210 comprising frame members 214) formed from an expanded thermoplastic material (Paragraph 83, frame members 214 are preferably characterized herein as being substantially rigid. Exemplary materials that may be used for constructing the frame members include thermoplastics); the body 210 defining an upper receiving section 216 (Figure 21, main body 216), a lower receiving section 202 (Figure 21, base member 202), and a footbed 204 (Figure 21, outsole 204); wherein the body 210 defines at least two openings (Figure 21, anterior and posterior openings), the at least two openings (Figure 21, anterior and posterior openings) partially separating (Figure 21, anterior and posterior partially separating the left and right main bodies 216) the upper receiving section 216 of the body 210 into a first portion (Figure 21, left main body 216) and a second portion (Figure 21, right main body 216) on opposite sides (Figure 21, left and right main bodies 216 on opposite side of median plane XXII of the walker 200) of a median plane XXII (Figure 21, median plane is given by line XXII, which divides left and right main bodies 216 of struts 210) of the orthopedic walker 200, the at least two openings (Figure 21, 
However, the second embodiment of Hu fails to explicitly disclose wherein the first and second portions are arranged to individually articulate about or from the median plane to expand or retract a variable distance between the first and second portions of the upper receiving section along anterior or posterior sides of the body; wherein the footbed includes at least one elongate groove extending along or generally parallel to the median plane of the orthopedic walker. 
A first embodiment of Hu teaches (Paragraph 18, 55, 59, 74; Figures 1-2) the analogous first and second portions (Figures 1-2, left and right upper proximal portion of struts 36) are arranged to individually articulate (Paragraph 18, 59, 74, Reduced thickness zone 62 located below the upper end of the struts but at least an inch or two above the ankle joint can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs) about or from the analogous median plane (Figure 1, median plane located at center of the anterior/posterior side of brace) to expand or retract a variable distance (Paragraph 18, 59, 74, upper portion of the strut flexes outward to accommodate larger leg sizes) between the analogous first and second portions (Figures 1-2, left and right upper proximal portion of struts 36) of the analogous upper receiving section (Figures 1-2, upper proximal portions of struts 36) along anterior or posterior side (Paragraph 18, upper portion of the strut analogous body 36,34,38 (Paragraph 55 and Figures 1-2, outsole 38, plastic base 34, and two struts 36).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second portions of the upper receiving section in the second embodiment of Hu, to include the median plane articulation as taught by the first embodiment of Hu, in order to provide an improved orthopedic walker that has reduced thickness zones for increased flexibility of the strut to accommodate patients with larger lower legs (first embodiment of Hu, Paragraphs 18, 59, 74). 
However, the second embodiment of Hu in view of the first embodiment of Hu fails to explicitly disclose wherein the footbed includes at least one elongate groove extending along or generally parallel to the median plane of the orthopedic walker. 
Barberio teaches (Paragraph 45, 47; Figures 1-2) the analogous footbed 84,65,72 (Figure 2, support layer 84, inner base plate 65, and sole layer 72) includes at least one elongate groove 66 (Paragraph 45 and Figure 2, the preferred plate 65 has a network of open topped air passageways 66 formed in its top surface 68) extending along or generally parallel (Figure 2, network of air passageways 66 extend along and parallel to median plane) to the analogous median plane (Figure 2, median plane includes the anterior opening for a user’s leg) of the analogous orthopedic walker 10 (Figures 1-2, walker 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the footbed of the second embodiment of Hu in view of the first embodiment of Hu, to include an elongate groove as taught by Barberio, in order to provide an improved orthopedic walker with a sole portion that has air passageways for allowing air circulation, while allowing for flexibility at the sole and still maintaining foot stability and heel shock absorption (Barberio, Paragraph 47). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798) in view of Fuller et al. (U.S. Patent No. 5496263).
Regarding claim 17, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above but fails to explicitly disclose wherein the body defines a curvilinear reinforcement feature generally dividing the upper receiving section from the lower receiving section, the curvilinear reinforcement feature defining greater rigidity of the body than areas of the body adjacent thereto.
Fuller teaches (Col. 4, lines 54-65; Col. 8, lines 33-38, 56; Col. 9, lines 2-3; Col. 10, lines 36-47; Figures 3-5) wherein the analogous body 22,24 (Figures 3-5, calf module 22 and ankle module 24) defines a curvilinear reinforcement feature 64 (Col. 10, lines 36-47 and Figures 3-5, cup-like malleoli receiving areas 64 formed on the sides of the present ankle brace 20. These cup-like areas 64 are best illustrated in FIGS. 3 and 4 and comprise areas which are somewhat concave in shape in the region of the opposing malleolus bones 60. It can also be noted from these figures that these cup-like areas 64 are offset vertically so as to conform more closely to the malleoli 60. The cup-like areas 64 are formed through the cooperation of the lower regions of the calf module 22 and the upper regions of the ankle module 24, both of which bow outwardly slightly. The interior surface 66 of the hinge 26 exhibits a slight inward taper and concave bend in order to accommodate the concavity of the area 64) generally dividing the analogous upper receiving section 45 (Col. 9, lines 2-3 and Figures 3-5, pillar 45 on each side of the calf module 22) from the analogous lower receiving section 42 (Col. 8, line 56 and Figures 3-5, subtaloric control device 42), the curvilinear reinforcement feature 64 defining greater rigidity of the analogous body 22,24 than areas of the analogous body 22,24 adjacent thereto (Col. 8, lines 33-38, the direct taloric control device 40 is comprised of a reinforced or strengthened area located on either side 34 of the ankle module 24. This reinforced area provides extra strength and rigidity to the ankle module 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper and lower receiving section of the second embodiment of Hu in view of the first embodiment of Hu, to include a curvilinear reinforcement feature with increased rigidity, as taught by Fuller, in order to provide an improved orthopedic walker with a protruding shape for fitting medial and lateral malleolus bones, configured to match the shape of a user’s leg geometry for increased comfort and support at the ankle joint, minimizing the risk of any potential sprains (Fuller, Col. 4, lines 54-65 and Col. 10, lines 36-47). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798) in view of Joseph (U.S. Patent Pub. No. 20080319362) and in further view of Bean et al. (U.S. Patent Pub. No. 20170296373).
Regarding claim 19, a second embodiment of Hu discloses (Paragraphs 9, 18, 77, 83, 100, 116; Figure 21) an orthopedic walker 200 (Figure 21, walker 200), comprising: a body 210 (Paragraph 77 and Figure 21, struts 210 comprising frame members 214) formed from an expanded thermoplastic (Paragraph 83, frame members 214 are preferably characterized herein as being substantially rigid. Exemplary materials that may be used for constructing the frame members include thermoplastics); the body 210 defining an upper receiving section 216 (Figure 21, main body 216), a lower receiving section 202 (Figure 21, base member 202), and a footbed 204 (Figure 21, outsole 204); wherein the body 210 consists of the upper receiving section 216, the lower receiving section 202, and the footbed 204 as a continuous structure formed unitarily from the expanded thermoplastic (Paragraphs 100 and 116, the main body 216 and the border portion 218 are preferably injection molded thermoplastics that are integrally molded together); wherein the upper receiving section 216 includes first and second portions (Figure 21, left and right main bodies 216) divided by a median plane XXII (Figure 21, median plane is 
However, the second embodiment of Hu fails to explicitly disclose the expanded thermoplastic consisting of ethylene-vinyl acetate, the expanded thermoplastic having a closed-cell foam structure; the first and second portions are arranged to articulate about or from the median plane to expand or retract a variable distance between the first and second portions of the upper receiving section; and the first and second portions have a convex profile along an inner surface thereof.
Joseph teaches (Paragraphs 47, 85-86, 88, 91, 94; Figures 2, 21-22) the analogous expanded thermoplastic 20,30,40 (Paragraphs 47, 86, 88, 91, 94 and Figures 2, 21-22, EVA foam inner layer 40, EVA foam middle layer 30, and EVA foam outer layer 20) consisting of ethylene-vinyl acetate (Paragraph 86 and Figure 2, inner layer 40 in the preferred embodiment is formed from a foam material, such as from a variety of cross-linked Polyethylene "PE" and Ethylene Vinyl Acetate "EVA" foams; Paragraphs 88, 91 and Figure 2, middle layer 30 of this preferred embodiment is a thin thermoformable polymer plastic material. Other foamed materials may be used such as rigid EVA foams; Paragraph 94 and Figure 2, The outer layer 20 is another foam layer that is formed from a foam, such as EVA foam that is moldable at a temperature above the Target Temperatures), the analogous expanded thermoplastic 20,30,40 having a 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the expanded thermoplastic body in the second embodiment of Hu, to be formed from closed-cell ethylene-vinyl acetate foam, in order provide an improved orthopedic walker with a desirable thermoplastic and thermoformable material that produces desirable rigidity, durability, and flexibility for its particular use as a lightweight, low cost, comfortable, and adjustable walking boot that also ensures stability and support to a user’s limb (Joseph, Paragraphs 86, 88, 91, and 94). 
However, the second embodiment of Hu in view of Joseph fails to explicitly disclose the first and second portions are arranged to articulate about or from the median plane to expand or retract a variable distance between the first and second portions of the upper receiving section; and the first and second portions have a convex profile along an inner surface thereof.
A first embodiment of Hu teaches (Paragraph 18, 59, 74; Figures 1-2) the analogous first and second portions (Figures 1-2, left and right upper proximal portion of struts 36) are arranged to articulate (Paragraph 18, 59, 74, Reduced thickness zone 62 located below the upper end of the struts but at least an inch or two above the ankle joint can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs) about or from the analogous median plane (Figure 1, median plane located at center of the anterior/posterior side of brace) to expand or retract a variable distance (Paragraph 18, 59, 74, upper portion of the strut flexes outward to accommodate larger leg sizes) between the analogous first and second portions (Figures 1-2, left and right upper proximal portion of struts 36) of the analogous upper receiving section (Figures 1-2, upper proximal portions of struts 36).

However, the second embodiment of Hu in view of Joseph in view of the first embodiment of Hu fails to explicitly disclose the first and second portions have a convex profile along an inner surface thereof.
Bean teaches (Paragraphs 28-29; Figure 5) the analogous first and second portions 20,22 (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22) have a convex profile along an inner surface thereof (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22 has a convex profile along inner surface). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second portions in the second embodiment of Hu in view of Joseph in view of the first embodiment of Hu, so that the first and second portions have a convex profile along an inner surface as taught by Bean, in order to provide an improved orthopedic walker with a contoured shape for increased comfort applied to the user, able to match the configuration of a user’s limb (Bean, Paragraphs 28-29).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798) in view of Joseph (U.S. Patent Pub. No. 20080319362).
Regarding claim 21, the second embodiment of Hu in view of the first embodiment of Hu discloses the invention as described above but fails to explicitly disclose wherein the at least one expanded thermoplastic has a closed-cell foam structure.
analogous expanded thermoplastic 20,30,40 (Paragraphs 47, 86 and Figures 2, 21-22, inner layer 40 in the preferred embodiment is formed from a foam material, such as from a variety of cross-linked Polyethylene "PE" and Ethylene Vinyl Acetate "EVA" foams; Paragraphs 88, 91 and Figure 2, middle layer 30 of this preferred embodiment is a thin thermoformable polymer plastic material. Other foamed materials may be used such as rigid EVA foams; Paragraph 94 and Figure 2, The outer layer 20 is another foam layer that is formed from a foam, such as EVA foam that is moldable at a temperature above the Target Temperatures) has a closed-cell foam structure (Paragraph 85, The foam in the preferred embodiment is of a closed cell construction). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the expanded thermoplastic body in the second embodiment of Hu in view of the first embodiment of Hu, to be formed from closed-cell ethylene-vinyl acetate foam, in order provide an improved orthopedic walker with a desirable thermoplastic and thermoformable material that produces desirable rigidity, durability, and flexibility for its particular use as a lightweight, low cost, comfortable, and adjustable walking boot that ensures stability and support to a user’s limb (Joseph, Paragraphs 86, 88, 91, and 94). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pick (U.S. Patent Pub. No. 20050171461) teaches an orthopedic walker comprising a base with an upper receiving section, lower receiving section, footbed, and anterior opening at the median plane. The upper receiving section and lower receiving section have curvilinear and convex profiles. Additionally, a curvilinear reinforcing protruding portion is located between the upper and lower receiving sections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786